UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1051


In Re:   CLEVELAND MCLEAN, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                  (2:90-cr-00105; 2:08-cv-00588)


Submitted:   May 20, 2010                   Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cleveland McLean, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland     McLean,       Jr.,    petitions    for     a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his 18 U.S.C. § 3582 (2006) motion.               He seeks an order from

this court directing the district court to act.                      Although we

find that mandamus relief is not warranted because the delay is

not   unreasonable,      we      deny    the    mandamus     petition      without

prejudice   to   the    filing    of    another   mandamus    petition     if    the

district court does not act expeditiously.                  We grant leave to

proceed   in   forma    pauperis.        We    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                         2